ACCEPTED
                                                                                         01-14-00417-cv
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   5/28/2015 3:11:28 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK


                      NO. 01-14-00417-CV
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                   IN THE FIRST COURT OF APPEALS                5/28/2015 3:11:28 PM
                          HOUSTON, TEXAS                        CHRISTOPHER A. PRINE
                                                                        Clerk


   NICK YEH, INDIVIDUALLY, ASHDON INC. D/B/A IMPRESSION BRIDAL, AND
                           EMME BRIDAL, INC.,
                                           Appellants/Cross-Appellees,

                                        v.

                                ELLEN CHESLOFF,
                                                     Appellee/Cross-Appellant.


                 On Appeal from the 268th Judicial District Court,
                  Fort Bend County, Texas, No. 09-DCV-174184



    UNOPPOSED FOURTH MOTION TO EXTEND TIME TO FILE
          APPELLEE’S/CROSS-APPELLANT’S BRIEF


     Appellee/Cross-Appellant Ellen Chesloff files this Unopposed

Fourth Motion asking for a four-day extension, to June 5, 2015, to file her

Appellee’s/Cross-Appellant’s Brief in this case.

                           I.     BACKGROUND

     Appellants appeal the April 25, 2014 Final Judgment entered against

them in the underlying case. Appellee noticed a cross-appeal of that Final

UNOPPOSED FOURTH MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                      PAGE 1 OF 4
Judgment as well. The Clerk’s Record was filed on June 23, 2014 and the

Reporter’s Record was filed on November 25, 2014.

        Appellants filed their brief on January 29, 2015. Appellee’s/Cross-

Appellant’s brief is currently due, on third extension, no later than June 1,

2015.

                      II.   REQUESTED EXTENSION

        This is Appellee’s/Cross-Appellant’s third request for an extension.

The following matters have prevented the undersigned from devoting

sufficient time to prepare that brief.

        1.   The undersigned is lead counsel and responsible for preparing
             a reply brief in Hardriders Motorcycle Club Association, et al. v.
             Hardriders, Inc., No. 14-14-00234-CV, in the Fourteenth Court of
             Appeals. That reply brief was filed on May 18, 2015.

        2.   The undersigned is lead counsel and responsible for presenting
             oral argument in Wanda Young, et al. v. Pulte Homes of Texas, LP,
             et al., No. 02-14-00224-CV, in the Second Court of Appeals. The
             court of appeals heard oral argument in this case on May 19,
             2015.

        3.   The undersigned is lead counsel and responsible for preparing
             the Appellees’ Brief in Starwood Management, LLC, by and
             through Norma Gonzalez v. Don Swaim and Rose Walker, LLP, No.
             05-14-01218-CV, in the Fifth Court of Appeals. That brief was
             filed yesterday, May 27, 2015.




UNOPPOSED FOURTH MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                  PAGE 2 OF 4
These and other day-to-day matters have and will prevent the undersigned

from finishing the Appellee’s/Cross-Appellant’s brief in this case by the

current deadline. This request is sought not solely for delay, but in order

that the Appellee’s/Cross-Appellant’s Brief and the issues to be presented

therein may be clearly and concisely presented to this Court and so that

justice may be served.

                 III.    CERTIFICATE OF CONFERENCE

      On May 28, 2015, the undersigned contacted counsel for Appellants,

Barham Lewis and Angela Prince, regarding the substance of this Motion.

Ms. Prince graciously advised that they and their clients were unopposed

to the relief being requested.

                                 IV.   PRAYER

      For these reasons, Appellee/Cross-Appellant respectfully requests

that this Court grant her unopposed motion and extend the time to file her

Appellee’s/Cross-Appellant’s Brief to June 5, 2015.

                                          Respectfully submitted,

                                       By: /s/ Thad D. Spalding
                                           Thad D. Spalding
                                           State Bar No. 00791708
                                           tspalding@texasappeals.com
                                           Peter M. Kelly

UNOPPOSED FOURTH MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                                  PAGE 3 OF 4
                                        State Bar No. 00791011
                                        pkelly@texasappeals.com
                                        KELLY, DURHAM & PITTARD, LLP
                                        PO Box 224626
                                        Dallas, TX 75222
                                        Telephone: 214.946.8000
                                        Facsimile: 214.946.8433

                                        and

                                        Ronald M. Estefan
                                        State Bar No. 00785851
                                        ron@ronestefanlaw.com
                                        THE ESTEFAN FIRM, P.C.
                                        2306 Mason Street
                                        Houston, Texas 77006
                                        (713) 333-1100
                                        (713) 333-1101 (Fax)

                                        COUNSEL FOR
                                        APPELLEE/CROSS-APPELLANT

                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this Unopposed Fourth
Motion to Extend Time to File Appellee’s/Cross-Appellant’s Brief has been
forwarded to the following counsel of record on this 28th day of May 2015,
pursuant to Texas Rule of Appellate Procedure 9.5(b)(1).

     Barham Lewis, Barham.Lewis@ogletreedeakins.com
     Angela N. Prince, Angela.Prince@ogletreedeakins.com
     OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
     One Allen Center
     500 Dallas Street, Suite 3000
     Houston, Texas 77002
                                      /s/ Thad D. Spalding
                                      Thad D. Spalding

UNOPPOSED FOURTH MOTION TO EXTEND TIME TO FILE
APPELLEE’S/CROSS-APPELLANT’S BRIEF                               PAGE 4 OF 4